DETAILED ACTION
Claims 1-11 are pending.  Claims 1-6 are withdrawn as inventions nonelected without traverse in the response filed 6 December 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objections to the specification are overcome by Applicant’s amendments.  
The objections to claims 7 and 10-11 are overcome by Applicant’s amendments.  
The rejection of claims 7-11 under the judicially-created basis that they contain an improper Markush grouping of alternative species is withdrawn in light of Applicant’s amendment of the claims.
The rejection of claims 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The rejection is modified from the rejection set forth in the Office action mailed 24 January 2022.  Applicant’s arguments filed 25 April 2022 have been fully considered but they are not persuasive.  
The claims recite a method comprising breeding a sugarcane plant to obtain a progeny plant, extracting genomic DNA from the progeny plant, determining the presence or absence of a marker existing in a region between SEQ ID NOs:1 and 6 of sugarcane genomic DNA in the progeny plant genomic DNA, and selecting a progeny plant having the marker.  
The correlation between the presence or absence of a marker existing in a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA exists in nature apart from human detection or the methods used to detect them.  The step of breeding a sugarcane plant to obtain a progeny plant occurs in nature.  Selecting a progeny plant having the marker is a mental process.
This is a judicial exception because, while a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA was not known in the prior art, its discovery and the discovery of the region’s relationship to sugarcane smut resistance is merely the discovery of a natural law.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  This a judicial exception is not integrated into a practical application because the claims do not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  The claims do not, for example, recite an action performed after determination of the presence of the marker that is not performed after determination of the absence of the marker, or vice versa.
Further, if the presence or absence of the marker can be determined by visual assessment of the health of a plant, then the determination step itself is a mental process. 
Claim 8 recites the additional element that the step of determination involves use of a DNA chip comprising a probe corresponding to the marker.  However, this recitation merely is directed to the manner of determination and does not integrate the judicial exception into a practical application.  The claim does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  
Claim 9 recites the additional element that the progeny plant is a seed or young seedling.  The age of the plant upon which the determination is not made does not integrate the judicial exception into a practical application.  The claim does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  
Claims 10-11 recite the additional element that the nucleic acid region comprises any nucleotide sequence comprising any of SEQ ID NO:1-6 or 10 nucleotides of them.  This recitation of the structure of the marker does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Response to Arguments
Applicant urges that the claims have been amended to recite selection and breeding steps (response pg 10-11).
This is not found persuasive because selection is a thought process and breeding steps occur in nature.  The claims need to recite an action that is performed on the selected plants and that is not is performed on the non-selected plants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require a marker that is associated with sugarcane smut resistance and that consists of any continuous nucleic acid region existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA.
The only such sequences described in the specification are SEQ ID NOs:1-6, which are from wild sugarcane Saccharum spontaneum JW20 and which span an 8.4 cM region of linkage group 42 as defined by Applicant’s map (¶24-26).  Applicant estimates that 1 cM corresponds to about 2000 kb (¶24);  thus, Applicant’s claims encompass any marker in a 1,680,000 bp long region of sugarcane genomic DNA.  SEQ ID NOs:1-6 together total 1060 bp, or 0.63% of the claimed region.  It is not clear if this region encompasses genomic DNA from any plant of any sugarcane genus, if it is limited to S. spontaneum genomic DNA, or if it is limited to JW20 genomic DNA.  Regardless, the specification does not describe the full scope of sugarcane smut resistance associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA.
Sugarcane cultivars are aneupolyploids between two polyploids, S. officinarum and S. spontaneum, and have approximately 100-120 chromosomes spanning about 10 Gb (Aitken et al, 2014, BMC Genomics 15:152; see pg 2, left column, paragraph 1, 3).  Different cultivars have different numbers of chromosomes, different percentages of chromosomes that are from S. officinarum, that are from S. spontaneum, and that are interspecific (Piperidis et al, 2020, Plant J. 103:2039-2061; see pg 2048, right column, paragraph 2; Aitken et al, pg 2, left column, paragraph 2).  As different cultivars will have originated from different S. spontaneum plants, they will differ in the S. spontaneum parts of their genomes.  
The specification does not describe the structural features of sugarcane smut resistance-associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA of the full scope of sugarcane cultivars or full scope of S. spontaneum individuals.
Unlike that of other crop plants, the sugarcane genome had not yet been sequenced as of the time of filing of the instant application;  the high ploidy and heterogeneity of the sugarcane genome has greatly complicated this sequencing (Thirugnanasambandam et al, 2018, Front. Plant Sci. 9:616. doi: 10.3389/fpls.2018.00616;  see pg 7, right column, paragraph 2).  Thus, identifying other markers in a region between SEQ ID NO:1 and 6 would not predictable, providing further evidence that Applicant has not described the full scope of claimed markers.
Dependent claim recite that the marker comprises at least 10 nucleotides of SEQ ID NO:1-6.  In a 10 Gb genome, any 10-nucleotide-long portion of SEQ ID NO:1-6 will occur many thousands of times.  The specification does not describe the structural features that distinguish 10 nucleotide long portions of SEQ ID NO:1-6 that are associated with sugarcane smut resistance from all the 10 nucleotide long portions of SEQ ID NO:1-6 in the multitude of sugarcane genomes.
Because the full scope of sugarcane smut resistance-associated markers existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA are not described, the method of using the sequences to produce sugarcane lines with improved smut resistance is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Lastly, the claims encompass practicing the method on any sugarcane plant.  However, practicing all steps of the claimed method requires progeny plants with the claimed region.  The specification does not describe any sugarcane plants on which the method can be practiced other that those with JW20 in their genetic history.  Thus, the specification does not describe starting material over the full scope of the claims.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence of a marker of SEQ ID NO:1-6 in the genome of a progeny plant, does not reasonably provide enablement for a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence in the genome of a progeny plant of any marker existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence in the genome of a progeny plant of any marker existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of the genomic DNA from any sugarcane.
The only such sequences taught in the specification are SEQ ID NOs:1-6, which are from wild sugarcane Saccharum spontaneum JW20 and which span an 8.4 cM region of linkage group 42 as defined by Applicant’s map (¶24-26).  
Applicant estimates that 1 cM corresponds to about 2000 kb (¶24);  thus, Applicant’s claims encompass any marker in a 1,680,000 bp long region of sugarcane genomic DNA.  It is not clear if this region encompasses genomic DNA from any plant of any sugarcane genus, if it is limited to S. spontaneum genomic DNA, or if it is limited to JW20 genomic DNA.  Regardless, the specification does not teach the full scope of sugarcane smut resistance associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA.
Sugarcane cultivars are aneupolyploids between two polyploids, S. officinarum and S. spontaneum, and have approximately 100-120 chromosomes spanning about 10 Gb (Aitken et al, 2014, BMC Genomics 15:152; see pg 2, left column, paragraph 1, 3).  Different cultivars have different numbers of chromosomes, different percentages of chromosomes that are from S. officinarum, that are from S. spontaneum, and that are interspecific (Piperidis et al, 2020, Plant J. 103:2039-2061; see pg 2048, right column, paragraph 2; Aitken et al, pg 2, left column, paragraph 2).  As different cultivars will have originated from different S. spontaneum plants, they will differ in the S. spontaneum parts of their genomes. 
Unlike that of other crop plants, the sugarcane genome had not yet been sequenced as of the time of filing of the instant application;  the high ploidy and heterogeneity of the sugarcane genome has greatly complicated this sequencing (Thirugnanasambandam et al, 2018, Front. Plant Sci. 9:616. doi: 10.3389/fpls.2018.00616;  see pg 7, right column, paragraph 2).  Thus, identifying other markers in the approximately 1,680,000 bp long region between SEQ ID NO:1 and 6 would not predictable and would require undue experimentation.
Dependent claims 10-11 recite that the marker comprises at least 10 nucleotides of SEQ ID NO:1-6.  In a 10 Gb genome, any 10-nucleotide-long portion of SEQ ID NO:1-6 will occur many thousands of times.  The specification does not teach how to use these 10 nucleotide long portions of SEQ ID NO:1-6 to selectively identify the region between SEQ ID NO:1 and 6 and not any of the other regions of the vast sugarcane genome.  
Lastly, the claims encompass practicing the method on any sugarcane plant.  However, practicing all steps of the claimed method requires progeny plants with the claimed region.  The specification does not teach any sugarcane plants on which the method can be practiced other that those with JW20 in their genetic history.  Thus, the specification does not provide guidance over the full scope of the claims.
Given the claim breath, unpredictability in the art, state of the art at the time of filing, nature of the invention, and lack of guidance in the specification as discussed above, undue experimentation would have been required by one skilled in the art to practice the claimed invention.  Thus, the instant invention is not enabled throughout the full scope of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 7 is drawn to a method that comprises using a marker that is associated with sugarcane smut resistance and that consists of a continuous nucleic acid region existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA.
Dependent claim 10 recites that nucleic acid region and thus the marker comprises one of SEQ ID NO:1-6 or at least 10 nucleotides of them, and claim 11 recites that nucleic acid region and thus the marker comprises one of SEQ ID NO:1-2 or at least 10 nucleotides of them.
The recitation in claim 7 that the marker is in a region between SEQ ID NO:1 and SEQ ID NO:6 excludes SEQ ID NOs:1 and 6 from the list of markers.  The recitation in claims 10 and 11 that the marker includes SEQ ID NO:1 and/or 6 makes the claim fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Enoki et al (US 2014/0230100).
Enoki et al teach 85 markers that identify 7 different sugarcane genomic regions linked to sugarcane smut resistance (Tables 1-7).  Enoki et al produced sugarcane progeny (¶102), extracted genomic DNA from progeny young seedlings, used determined the presence or absence of the markers, and selected progeny with the markers (¶103).  A microarray, which would involve a DNA chip, was used (¶94). 
Instant dependent claims 10 and 11 recite that the markers require only 10 nucleotides of the region comprising the instant SEQ ID NOs:1-6;  the claims do not require that the 10 nucleotides be contiguous.  As any of the 85 markers would have 10 nucleotides of the genomic region comprising the instant SEQ ID NOs:1-6 or SEQ ID NOs:1-2, the methods Enoki disclose appear to species of the instantly claimed method.
The rejection is made because the Examiner cannot determine whether the prior art method identifies the genomic region comprising the instant SEQ ID NOs:1-6.  The Examiner does not have sufficient facts to determine whether the claimed methods are inherently the same as the prior art methods.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art methods differ.  Where a prior art method seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662